Citation Nr: 1821999	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 2003 to January 2004 and from September 2005 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

The Veteran's sleep apnea originated during service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107, 5108; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.


In this case, the Veteran was diagnosed with sleep apnea in March 2011.  Service treatment records do not show complaints, treatment, or a diagnosis for sleep apnea; however, the Veteran submitted a statement from R.L.B., a fellow service member that was deployed with the Veteran, who noted that he slept next to the Veteran in many missions.  The service member further noted that he noticed the Veteran's sleep pattern change midway through deployment in that the Veteran had several sleepless nights, and his breathing turned into a loud snoring.  He further noted that the Veteran's snoring kept some of the soldiers up.  In addition, another fellow service member, A.W., submitted a notarized statement attesting that towards the end of their deployment in January 2004, the Veteran snored loudly and for long periods of time making it difficult to get any sleep.

The Veteran was not afforded a VA examination; however, the Veteran submitted a statement from his private physician with regard to a nexus.  The private physician noted that the Veteran has been his patient since 2001, and that prior to his deployment to Iraq from 2003 to 2004, the Veteran did not have any signs or symptoms of sleep apnea, nor did he carry this diagnosis.  However, post deployment, the Veteran began experiencing symptoms of daytime somnolence, chronic fatigue, insomnia, and nocturnal arousal.  The physician further noted that the Veteran's military deployment contributed to his development of this condition and may have exacerbated the condition.

The Board notes that lay persons are competent to testify to matters of which they have firsthand knowledge (i.e., snoring).  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Therefore, the fellow service members' statements are competent and credible evidence of symptoms of sleep apnea beginning in-service.  In addition, the symptom reported by R.L.B. of the Veteran having "sleepless nights" is consistent with the private physician's report of the Veteran having nocturnal arousal after deployment, and the Veteran's snoring reported by both service members is consistent with the symptom checklist used for the Veteran's sleep apnea study.  

Given the above and the absence of any evidence to the contrary, there appears to be a consensus that the Veteran's sleep apnea is related to his active service.  Considering the overall evidence, the Board finds that the preponderance of evidence weighs in favor of the claim, and that the Veteran's sleep apnea is related to events in active service.  Accordingly, service connection is granted.  


ORDER

Entitlement to service connection for sleep apnea is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


